Respondent is one of the defendants in the case of L.F. Ingledue, plaintiff and appellant, v. L. Davidson, doing business under the fictitious name and style of Pulman Lunch, defendant and respondent, D.W. Edelman et al., defendants, in which a decision was this day rendered (ante, p. 697 [283 P. 837]). At the close of plaintiff's evidence in that case, the trial court granted a motion for nonsuit in respondent's favor. From this action of the court plaintiff has appealed.
[1] The facts applying to this case are set forth in the aforesaid decision. It appears from these facts that at no time prior to the explosion had this respondent received any notice that there was any leakage of gas from any of the gas-pipes on the premises of defendant Davidson, nor information sufficient to put respondent upon notice that such leakage existed.
[2] Nor can the doctrine of res ipsa loquitur be invoked against this respondent for the reason set forth in said decision and for the additional reason that the pipe, the leaking from which caused the explosion, was a part of the house piping of the said Davidson restaurant and not under the actual control of this respondent.
The trial court did not err in granting the motion for nonsuit.
The judgment is affirmed.
Thompson (R.L.), J., and Finch, P.J., concurred.
A petition by respondent to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on February 17, 1930.
  All the Justices present concurred. *Page 705